internal_revenue_service number release date index number -------------------------------- -------------------------- ------------------------------------------ -------------------------------------- ----------------------------------------- --------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-108680-06 date june ------------------------------------------- -------------------------------------------- ---------------------------------- --------------------------------------------------- --------------------------------------------------------------- legend legend company llc llc operating company historic building ------------------------------------------------------------------------------------------------------------------ government_entity government_entity government_entity building building site university state city x affiliate a affiliate b development company zone ------------------------------------------------------------------------------------------------------------- a square feet b square feet c square feet d square feet e square feet f square feet year a year b ---------------------------------- -------------------------------------- ---------------------------------------------------- ----------------- ------------------------ ------------ ----------------------------------- ------------------ ---------------- ---------- ----------------------------------- --------------------------- ------------------------------------------ --------------------------------------------------------------- --------------------------- --------------------------- ------------------------- --------------------------- --------------------------- ----------------------------- ------- ------- this is in response to your letter dated date and subsequent plr-108680-06 ------ y acres ------------------ z percent --------------------------------------------------------------- sb_se official ------------------------------------------------------------------------------------------------------------------- dear ----------------- correspondence requesting rulings under sec_168 h b of the internal_revenue_code on behalf of company regarding a multifaceted transaction that includes the rehabilitation of historic building facts company is a limited_partnership the general_partner of company is llc1 a single- member limited_liability_company the owner of llc is llc a single-member limited_liability_company wholly owned by operating company it is coordinating the development described below with two affiliated entities affiliate a and affiliate b company affiliate a and affiliate b are in the process of acquiring and rehabilitating historic building and constructing two new buildings located in the zone the historic building and an annex the annex are owned by governmental entity company will acquire the historic building and underlying land directly from governmental entity the university a tax-exempt_entity will acquire the annex and underlying land from governmental entity together with certain other land affiliate a will execute a long- term in excess of sixty years ground lease and air rights agreement with the university for the land under the annex the ground lease affiliate a will then demolish the annex except for the annex tunnel and build building a new mixed-use building on the land leased from the university near historic building is an inter-city and regional rail center the station owned by x and open to the public x owns certain other_property located within the zone and has executed a long-term in excess of years ground lease and air rights agreement with affiliate b which is constructing building a new office building thereon in order to promote the redevelopment of areas that are blighted state has enacted legislation that permits the designation of blighted areas and permitting certain tax exemptions deductions abatements and credits to businesses that operate in those areas one area designated for redevelopment is the zone an area that includes the historic building building and building affiliate b began to build and lease building while looking for other development opportunities in the zone building is located near the station to take advantage of plr-108680-06 convenient rail transportation for employees of businesses leasing space in building building is connected to the station by an above street-level public bridge historic building is in the process of being listed on the national register of historic places in year a simultaneously with affiliate b’s planning for the construction of building development company began discussions with the governmental entity regarding potential relocation to the historic building of certain offices of government_entity currently located elsewhere in the city subsequently operating company executed a letter of intent with the university contemplating acquisition by the company of the historic building affiliate a would execute the ground lease with the university and construct building a portion of building would be leased to government_entity for parking and other needs of government_entity this letter of intent has expired but a new letter of intent providing substantially the same terms has been executed between operating company and the university construction of building is almost complete and it is almost fully leased beginning in year b company will substantially rehabilitate the historic building company will lease the renovated historic building and affiliate a will lease certain space in building to government_entity and governmental entity will sublease all of this space to government_entity for use and occupancy by government_entity governmental lease while the historic building is being renovated the annex will be demolished except for the annex tunnel and affiliate a will begin construction of building the lower levels of building will include an extensive newly constructed parking area the annex is connected to the historic building by annex bridge which will be retained or replaced by a new bridge and will connect the historic building to the bridge level of building government_entity has negotiated for inclusion of a parking area for the exclusive use of government_entity as part of the premises to be leased in building during the term of the governmental lease government_entity has the exclusive right to the access possession use and occupancy of this parking area according to the submission operating company will create a fully supported business center rather than a single building benefits to operating company from the renovation of the historic building and the construction of building and building include i the ability to solidify and strengthen the overall design integrity and economic viability of the entire site ii economies of scale in marketing and managing the overall site iii the ability to offer prospective tenants a broad range of leasing options within the site and iv the ability to utilize a single maintenance operation to work on the entire site allowing for economic sharing of equipment and personnel to effectively manage the site operating company will have a single maintenance operation and a centralized managerial structure which will be responsible for delivering property management and maintenance services to the entire site tenants located in any building of the overall development will access the same property management organization to address their operational requirements a series of walkways tunnels and pedestrian bridges will connect the buildings in the site moreover in order to plr-108680-06 create a consistent architectural theme and landscaping design which will integrate the entire site a single architect has been retained as the executive plan architect for the overall site the submission also makes significant representations the economic_substance of the governmental lease will be that of a true lease such that operating company will be treated as the owner of the historic building and affiliate a will be treated as the owner of building including the parking area exclusively for_the_use_of government_entity for federal_income_tax purposes the rehabilitation of the historic building and the construction of building and building are all part of one plan or scheme to redevelop part of a zone the initial term of the governmental lease plus any fixed rate renewal options and any service_contract or similar arrangement involving the property leased under the governmental lease will not exceed twenty years as measured from the first day any part of the leased premises is delivered and accepted as substantially complete by the tenant under the governmental lease excluding pre-substantial completion access allowed to the tenant and its contractors to complete tenant improvements or to prepare for occupancy for purposes of this ruling_request an option to renew a lease at a rental rate equal to fair_market_value determined at the time of renewal will not be treated as a fixed rate renewal option no lease of space in building to a tax-exempt_entity as defined in sec_168 that is executed before the fifth anniversary of the first day the rehabilitated historic building is placed_in_service will have a lease_term including any fixed rate renewal option and any service_contract or similar arrangement involving the leased space which exceeds twenty years no lease of space in building to a tax-exempt_entity which is executed before the fifth anniversary of the first day the rehabilitated historic building is placed_in_service will have a lease_term including any fixed rate renewal option and any service_contract or similar arrangement involving the leased space which exceeds twenty years there is not now and will not be any up-front understanding informal arrangement or similar agreement between operating company and government_entity or between affiliate a and government_entity that any fair_market_value renewal option which may be granted under the governmental lease will be applied by the parties without regard to the actual fair_market_value rental of the premises at the time of renewal plr-108680-06 there is not now and will not be any up-front understanding informal arrangement or similar agreement between affiliate a and any other tax-exempt_entity lessee that any fair_market_value renewal option which may be granted under a lease of space in building executed before the fifth anniversary of the first day the rehabilitated historic building is placed_in_service will be applied by the parties without regard to the actual fair_market_value rental of the premises at the time of renewal there is not now and will not be any up-front understanding informal arrangement or similar agreement between affiliate b and any tax-exempt_entity lessee that any fair_market_value renewal option which may be granted under a lease of space in building executed before the fifth anniversary of the first day the rehabilitated historic building is placed_in_service will be applied by the parties without regard to the actual fair_market_value rental of the premises at the time of renewal no portion of building the historic building or building or the improvements to be constructed thereon including the rehabilitation of the historic building will be financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 the governmental lease will not include and neither government_entity nor a related_entity under sec_168 will hold a fixed or determinable price purchase or sale option or its equivalent with respect to all or any part of the premises leased under the governmental lease no other lease executed between affiliate a and any tax-exempt_entity lessee before the fifth anniversary of the first day the rehabilitated historic building is placed_in_service will include and no such lessee or a related_entity will hold a fixed or determinable price purchase or sale option or its equivalent with respect to building or any part thereof no lease executed between affiliate b and any tax-exempt_entity lessee before the fifth anniversary of the first day the rehabilitated historic building is placed_in_service will include and no such lessee or a related_entity will hold a fixed or determinable price purchase or sale option or its equivalent with respect to building and upon completion the buildings on the site will contain approximately the number of square feet of net rentable floor space set forth below building building historic building building excluding the government_entity condominium net rentable floor space a square feet b square feet c square feet d square feet retail_space office space f square feet e square feet government_entity parking area plr-108680-06 total net rentable floor space law and analysis sec_168 states that in the case of non-residential real_property the term tax-exempt_use_property means that portion of the property leased to a tax-exempt_entity in a disqualified_lease under sec_168 the term disqualified_lease means any lease of the property to a tax-exempt_entity but only if i part or all of the property was financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 and such entity or a related_entity participated in such financing ii under such lease there is a fixed or determinable price purchase or sale option which involves such entity or a related_entity or there is the equivalent of such an option iii such lease has a lease_term in excess of years or iv such lease occurs after a sale or other transfer of the property by or lease of the property from such entity or a related_entity and such property has been used by such entity or a related_entity before such sale or other transfer or lease under sec_168 property will be considered tax-exempt_use_property only if the portion of the property leased to tax-exempt entities in disqualified leases is more_than_35_percent_of_the_property the 35-percent exception sec_168 provides that improvements to a property other than land will not be treated as a separate_property sec_1_168_j_-1t q a-6 of the temporary income_tax regulations provides that the phrase more_than_35_percent_of_the_property means more than percent of the net for purposes of sec_168 taxpayer represents that the historic building building and building will not be financed with tax-exempt debt for purposes of sec_168 company represents that there is no fixed or determinable price purchase or sale option or the equivalent of such an option for the benefit of government_entity any other tax-exempt lessee or any related_entity with respect to any of the buildings for purposes of sec_168 the taxpayer represents that the term of the governmental lease and any other leases with tax-exempt_entity lessees at the site including any fixed price renewal option and any service_contract or similar arrangement with respect to the leased space is no greater than years any renewal option terms will be at a fair_market_value rental rate determined at the time of renewal and therefore should not be taken into account therefore neither the governmental lease nor any other lease of the historic building building or building would presently be a disqualified_lease under these first three provisions plr-108680-06 rentable floor space of the property the net rentable floor space in a building does not include the common areas of the building regardless of the terms of the lease for purposes of the more_than_35_percent_of_the_property rule two or more buildings will be treated as separate properties unless they are part of the same project in which case they will be treated as one property two or more buildings will be treated as part of the same project if the buildings are constructed under a common plan within a reasonable_time of each other on the same site and will be used in an integrated manner the governmental lease and the lease by company to government_entity as they relate to the historic building would each be a disqualified_lease under sec_168 the use after transfer rule because the historic building has been used by the government_entity a united_states governmental entity and will after the acquisition of such property by operating company be leased to government_entity for use by government_entity both of which are related entities to government_entity under sec_168 and sec_168 however sec_168 provides that property will not be treated as tax-exempt_use_property if the portion of the property leased to tax-exempt entities in disqualified leases is no more_than_35_percent_of_the_property although the company acknowledges that the historic building will be subject_to a disqualified_lease under the use after transfer rule taxpayer posits that the 35-percent threshold in sec_168 will not be crossed because building the historic building and building comprise a single project ie one property for purposes of sec_168 under q a of the temporary regulations and thus less than percent of the total net rentable floor space of that project ie the net rentable floor space of only the historic building will be subject_to a disqualified_lease therefore no portion of the property will be tax-exempt_use_property within the meaning of sec_168 for purposes of determining if the buildings in this case should be considered part of a single project for purposes of q a-6 of the temporary regulations and sec_168 the taxpayer posits that the buildings here are constructed under a common plan within a reasonable_time of each other located on the same site and will be used in an integrated manner the taxpayer represents that the rehabilitation of the historic building and the construction of building and building are all part of one plan or scheme to redevelop part of a zone representation we have no facts or reason to doubt or challenge this representation for instance early plans done by landscape architects envision this area as a single development further a single architect will serve as the site plan architect for the site there will be a consistent architectural theme and landscape design throughout the site the submission also indicates that building the renovation of the historic building and building will all be constructed within a reasonable_time of each other plr-108680-06 construction work on the historic building and building was to begin within approximately twelve months following completion of construction of building however commencement of this construction will be delayed due to the complexities of the negotiations between the parties nevertheless planning for renovation of the historic building and construction of building began before completion of construction of building the facts show that these buildings will be constructed on the same site ie the site which comprises approximately y acres of land separated only by public streets and the station which will serve as the focal point of this development building the station the historic building and building will be interconnected through a sky bridge the annex bridge and a transportation tunnel these buildings are all located within the same discreet zone lastly the facts in the submission indicate that the company will operate the various components of the site in an integrated manner for instance the taxpayer will market and manage the site as a single development seeking economies of scale and the benefits of a significant amount of diverse space available for lease at one site the taxpayer's facts and representations support the treatment of the development as one project being constructed pursuant to a common plan that will be completed within a reasonable_time on the same site and used in an integrated manner based upon these facts and representations concerning whether the development is one property within the meaning of that term in q a-6 we conclude that the historic building building and building constitute one property for purposes of the 35-percent rule in sec_168 we also note that building and building will be newly-constructed improvements to land and will be separate properties from the original no longer existing structures as a result of the application of the separate improvements rule in sec_168 the use after transfer rule_of sec_168 will not apply to building or building which will not be used or occupied by government_entity prior to transfer to the company see report of the senate_finance_committee s rpt no to the deficit_reduction_act_of_1984 at pages according to the figures for net rentable floor space provided by the taxpayer the percentage of the property subject_to a disqualified_lease is approximately z percent ie determined by a fraction the numerator of which is the net rentable floor space of the historic building b square feet and the denominator of which is the total net rentable floor space of the entire project f square feet2 which is less that the percent threshold in sec_168 consequently no portion of the historic this figure includes the parking area to be constructed in the lower levels of building for the exclusive use of government_entity plr-108680-06 building building or building will be treated as tax exempt use property under sec_168 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction described above under any other provision of the code including sec_47 accordingly no opinion is expressed regarding whether the rehabilitation of historic building is a substantial rehabilitation or a certified_rehabilitation within the meaning of the applicable rehabilitation_credit provisions under sec_47 or whether expenditures incurred to rehabilitate historic building are qualified_rehabilitation_expenditures under those provisions this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be cited or used as precedent in accordance with the power_of_attorney we are sending copies of this letter to your authorized representatives we are also sending a copy of this letter to the sb_se official sincerely charles b ramsey chief branch passthroughs special industries
